Citation Nr: 1439248	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  07-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-concussion syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé 



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to February 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  

In March 2011, the Board remanded the increased rating claim for further development of the evidence.  In November 2013, the Board remanded the claim again to schedule the Veteran for a hearing before the Board.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2014.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

In September 2012, the RO issued a rating decision that in part denied entitlement to TDIU.  The Veteran did not file a notice of disagreement (NOD) with the decision.  However, TDIU is a component of the increased rating claim on appeal notwithstanding the absence of an NOD with the September 2012 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU has been bifurcated from the increased rating claim on appeal as necessary to satisfy the distinct notice and development requirements raised by a request for TDIU.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Remand is required to secure outstanding VA and private treatment records and Social Security Administration (SSA) records, to obtain a VA examination, and to complete any needed development on the matter of entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment with Northeast Counseling and any other identified private treatment providers.  

2.  Request from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.

3.  Obtain the Veteran's VA treatment records from the Wilkes-Barre VA Medical Center and the Alley Medical Center Community Based Outpatient Clinic in Berwick, Pennsylvania from March 2012 to the present.  VA treatment records should be added to the claims file on an ongoing basis until the case is recertified to the Board.

4.  If any of the records requested in items 1-3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the development requested in items 1-4, afford the Veteran a VA TBI examination to ascertain the current severity and manifestations of his post-concussion syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should comment on the effects post-concussion syndrome has on the Veteran's cognitive functioning, emotional/behavioral functioning, and physical functioning.  

The examiner should also identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be a residual of the Veteran's post-concussion syndrome.  If any condition is not found to be a residual of post-concussion syndrome, then the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of post-concussion syndrome.  If the manifestations cannot clearly be distinguished, the examiner should so state. 

The examiner should opine as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of service-connected disabilities.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in items 1-5, undertake any further development warranted with regard to the claim for a TDIU, to include determining whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation Service for extraschedular consideration for any time period during which the Veteran did not satisfy the schedular criteria defined in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.

7.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal (including by evaluating the increased rating claim under the rating criteria effective prior to and from October 23, 2008).  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).




_________________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



